Case 2:20-bk-20876-BB        Doc 130 Filed 01/22/21 Entered 01/22/21 12:57:27             Desc
                              Main Document     Page 1 of 4


   1   GLENN S. WALTER (CA BAR NO. 220015)
       HONIGMAN LLP
   2   2290 First National Building
       660 Woodward Avenue
   3   Detroit, MI 48226-3506
       Telephone:     313-465-7000
   4   Facsimile:     313-465-8000
   5   Attorneys for Union Leasing, Inc.
   6

   7

   8                            UNITED STATES BANKRUPTCY COURT
   9                             CENTRAL DISTRICT OF CALIFORNIA
  10                                    LOS ANGELES DIVISION
  11   In re                                            Case No. 2:20-bk-20876-BB
  12   AIRPORT VAN RENTAL, INC., et. al.,               Chapter 11
  13                  Debtors and Debtors in            UNION LEASING, INC.’S LIMITED
                      Possession.                       JOINDER TO DEBTORS’ OMNIBUS
  14                                                    REPLY (DOCKET NUMBER 120)
  15
                                                        Motion Date: January 27, 2021 _
  16                                                    Time:        11:00 a.m.
                                                        Place:       Courtroom 1539
  17                                                                 255 E. Temple
                                                                     Los Angeles, CA
  18
                                                        JUDGE SHERI BLUEBOND
  19

  20

  21
               Union Leasing, Inc. (“Union”), by and through undersigned counsel, hereby submits this
  22
       limited joinder (the “Limited Joinder”) to the Debtors’ Omnibus Reply to Objections of AFC Cal,
  23
       LLC, 1st Source Bank, and Hinckly’s, Inc., to Debtors’ Motion For Entry of Order (1)
  24
       Authorizing Use of Cash Collateral On An Interim Basis (Through February 26, 2021) Pending
  25
       a Final Hearing, (2) Scheduling a Final Hearing on the Debtors’ Request for Authority to Use
  26
       Cash Collateral through June 30, 2021, and (3) Granting Related Relief; and Declarations of
  27
       Yazdan Irani and John N. Tedford, IV, and Request for Judicial Notice In Support Thereof
  28
                                                      -1-
                                                              UNION’S LIMITED JOINDER TO DEBTORS’
         Case No. 2:20-bk-20876-BB                             OMNIBUS REPLY(DOCKET NUMBER 120)
       37823634.1
Case 2:20-bk-20876-BB        Doc 130 Filed 01/22/21 Entered 01/22/21 12:57:27                Desc
                              Main Document     Page 2 of 4


   1
       (docket number 120) (the “Omnibus Reply).
   2
               Debtor Airport Van Rental, Inc. and Union are parties to that certain “Master Vehicle
   3
       Lease Agreement” dated as of March 5, 2014 (as amended on April 20, 2020, the “Lease”).
   4
       Under the terms of the Lease, AVR California leased vehicles from Union. The vehicles are
   5
       owned by Union and all documents of title and registrations identify Union as the owner of the
   6
       vehicles.
   7
               To the extent that AFC Cal, LLC, asserts a lien on vehicles owned by Union and leased
   8
       to the Debtors, Union hereby joins in Section III(D) of the Debtors’ Omnibus Reply, titled “AFC
   9
       Does Not Have a Security Interest in Vehicles It Did Not Finance.” Omnibus Reply, pp. 6:22-
  10
       9:18.
  11
               Union reserves all of its respective rights to modify or supplement this Limited Joinder in
  12
       accordance with applicable rules.
  13

  14

  15
               DATED: January 22, 2021                        HONIGMAN LLP
  16

  17                                                          By: /s/ Glenn S. Walter
                                                                     Glenn S. Walter
  18
                                                              Attorneys for Union Leasing, Inc.
  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
                                                        -2-
                                                                 UNION’S LIMITED JOINDER TO DEBTORS’
         Case No. 2:20-bk-20876-BB                                OMNIBUS REPLY(DOCKET NUMBER 120)
       37823634.1
        Case 2:20-bk-20876-BB                     Doc 130 Filed 01/22/21 Entered 01/22/21 12:57:27                                      Desc
                                                   Main Document     Page 3 of 4



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:

2290 First National Building, 660 Woodward Avenue, Detroit, Michigan 48226

A true and correct copy of the foregoing document entitled (specify):

Union Leasing, Inc.’s Limited Joinder to Debtors’ Omnibus Reply (Docket Number 120)
will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in
the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On January
22, 2021, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

       Shraddha Bharatia notices@becket-lee.com
       Jess R Bressi jess.bressi@dentons.com, kimberly.sigismondo@dentons.com
       Michael G D'Alba mdalba@DanningGill.com,
        DanningGill@gmail.com;mdalba@ecf.inforuptcy.com
       Eryk R Escobar eryk.r.escobar@usdoj.gov
       M Douglas Flahaut flahaut.douglas@arentfox.com
       Evelina Gentry evelina.gentry@akerman.com, rob.diwa@akerman.com
       Lydia A Hewett lydia.hewett@cpa.state.tx.us
       Alan Craig Hochheiser ahochheiser@mauricewutscher.com,
        arodriguez@mauricewutscher.com
       Courtney J Hull bk-chull@oag.texas.gov, sherri.simpson@oag.texas.gov
       Matthew F Kye mkye@kyelaw.com
       Kenneth G Lau kenneth.g.lau@usdoj.gov
       Elan S Levey elan.levey@usdoj.gov, tiffany.davenport@usdoj.gov
       Haleh C Naimi hnaimi@advocatesolutionsinc.com
       Tom Roddy Normandin tnormandin@pnbd.com,
        srichards@pnbd.com;cathyjones@pnbd.com;msmigura@pnbd.com
       R Gibson Pagter gibson@ppilawyers.com,
        ecf@ppilawyers.com;pagterrr51779@notify.bestcase.com
       Jeremy V Richards jrichards@pszjlaw.com, bdassa@pszjlaw.com;imorris@pszjlaw.com
       Zev Shechtman zshechtman@DanningGill.com,
        danninggill@gmail.com;zshechtman@ecf.inforuptcy.com
       Richard A Solomon richard@sgswlaw.com
       John N Tedford jtedford@DanningGill.com,
        danninggill@gmail.com;jtedford@ecf.inforuptcy.com
       United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
       Glenn S Walter gwalter@honigman.com
            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
37831927.1
        Case 2:20-bk-20876-BB                     Doc 130 Filed 01/22/21 Entered 01/22/21 12:57:27                                      Desc
                                                   Main Document     Page 4 of 4



       Larry D Webb                   Webblaw@gmail.com, larry@webblaw.onmicrosoft.com
                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) _______________, I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.




                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on January 22, 2021, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

Honorable Sheri Bluebond
United States Bankruptcy Court
Central District of California
Edward R. Roybal Federal Building and Courthouse
255 E. Temple Street, Suite 1534 / Courtroom 1539
Los Angeles, CA 90012
Via FedEx Standard Overnight/Tracking No. 782919656332


                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 January 22, 2021 Glenn S. Walter                                                               /s/ Glenn S. Walter
 Date                           Printed Name                                                    Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
37831927.1
